1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   WAYNE EVANS,                               )   NO. ED CV 18-0850 FMO (PJWx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   HUSSEN YAZDANI,                            )
                                                )
15                                              )
                                                )
16                       Defendant.             )
                                                )
17

18         IT IS ADJUDGED that the above-captioned action is dismissed without prejudice.
19

20   Dated this 15th day of October, 2018.
21

22
                                                                             /s/
23                                                              Fernando M. Olguin
                                                            United States District Judge
24

25

26

27

28
